IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

REGINALD JEROME SMITH,               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-4834

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 11, 2016.

An appeal from the Circuit Court for Escambia County.
Linda L. Nobles, Judge.

Nancy A. Daniels, Public Defender, Gail E. Anderson, Assistant Public Defender,
and W. C. McLain, Assistant Public Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Thomas H. Duffy, Assistant Attorney
General, and Tayo Popoola, Assistant Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

BILBREY and M.K. THOMAS, JJ., and BEVERLY, THOMAS M., ASSOCIATE
JUDGE, CONCUR.